Citation Nr: 0839637	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  04-09 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for bilateral hearing 
loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for low back pain.

3.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a heart condition.

4.  Entitlement to service connection for basal cell 
carcinoma.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from September 1971 to 
September 1973 and from May 1974 to May 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which determined that new and 
material evidence had not been submitted to reopen the 
veteran's previously denied claims of service connection for 
bilateral hearing loss, low back pain, and for a heart 
condition.  The RO also denied the veteran's claim of service 
connection for basal cell carcinoma (which it characterized 
as skin cancer, nasal side wall).  The veteran disagreed with 
this decision later in January 2003.  He perfected a timely 
appeal in February 2004 and requested a Travel Board hearing 
which was held at the RO before the undersigned in December 
2006.

In May 2007, the Board remanded the veteran's appeal to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C., for additional development.

The Board observes that, in an April 1993 rating decision, 
the RO denied, in pertinent part, the veteran's claims of 
service connection for bilateral hearing loss, low back pain, 
and for a heart condition.  Although the veteran timely 
disagreed with this decision, he did not perfect an appeal; 
thus, the April 1993 rating decision became final.  
See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2008).  In a 
February 2008 Supplemental Statement of the Case, the RO 
essentially reopened the veteran's previously denied claims 
of service connection for bilateral hearing loss, low back 
pain, and for a heart condition and denied these claims on 
the merits.  The Board does not have jurisdiction to consider 
a claim that has been adjudicated previously unless new and 
material evidence is presented.  See Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  Therefore, although the RO 
has reviewed the veteran's service connection claims for 
bilateral hearing loss, low back pain, and for a heart 
condition on a de novo basis, these issues are as stated on 
the title page.  

Regardless of the RO's actions, the Board must make its own 
determination as to whether new and material evidence has 
been received to reopen the claims of service connection for 
bilateral hearing loss, low back pain, and for a heart 
condition.  That is, the Board has a jurisdictional 
responsibility to consider whether a claim should be 
reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. 
Cir. 2001).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  In April 1993, the RO denied the veteran's claims of 
service connection for bilateral hearing loss, low back pain, 
and for a heart condition.

3.   New and material evidence has not been received since 
April 1993 in support of the veteran's claims of service 
connection for bilateral hearing loss, low back pain, and for 
a heart condition.

6.  The veteran does not experience any current disability 
due to basal cell carcinoma which could be attributed to 
active service. 




CONCLUSIONS OF LAW

1.  The April 1993 RO decision, which denied the veteran's 
claims of service connection for bilateral hearing loss, low 
back pain, and for a heart condition, is final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2008); 38 C.F.R. § 3.104 (2007).

2.  Evidence received since the April 1993 RO decision in 
support of the claims of service connection for bilateral 
hearing loss, low back pain, and for a heart condition is not 
new and material; accordingly, these claims are not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

3.  Service connection for basal cell carcinoma is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.  The notice 
must be provided to a claimant before the initial unfavorable 
adjudication by the agency of original jurisdiction (AOJ).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Here, the RO provided the veteran with VCAA notice in August 
2002 prior to the initial unfavorable rating decision issued 
in January 2003.  The RO provided the veteran with additional 
VCAA notice in February 2004.  Pursuant to the Board's May 
2007 remand, the RO also provided the appellant with notice 
of the Dingess requirements and additional VCAA notice later 
in May 2007.  Although some of this notice was provided after 
the January 2003 RO decision which is the subject of the 
current appeal, the Board notes that the claimant has had the 
opportunity to submit additional argument and evidence and to 
participate meaningfully in the adjudication process.    

The May 2007 VCAA notice letter also defined new and material 
evidence, advised the veteran of the reasons for the prior 
denial of the claims of service connection for bilateral 
hearing loss, low back pain, and for a heart condition and 
noted the evidence needed to substantiate the underlying 
claims.  That correspondence satisfied the notice 
requirements as defined in Kent v. Nicholson, 20 Vet. App. 1 
(2006).

The veteran has not alleged any prejudice as a result of the 
untimely notification nor has any been shown.  In response to 
all of this notice, the veteran informed VA in May 2007 that 
he had no further information or evidence to submit in 
support of his claims.  As the veteran's claims are denied 
herein, no new disability ratings or effective dates for an 
award of benefits will be assigned.  Accordingly, any defect 
with respect to that aspect of the notice requirement is 
rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see also Dingess, 19 Vet. App. at 473.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
veteran's claims file; the veteran does not contend 
otherwise.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  VA 
need not conduct an examination or obtain a medical opinion 
with respect to the issue of whether new and material 
evidence has been received to reopen a previously denied 
claim of entitlement to service connection because the duty 
under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen 
only if new and material evidence is presented or secured.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The veteran has been provided VA examinations to determine 
the nature and etiology of his claimed basal cell carcinoma.  
Accordingly, and because new and material evidence has not 
been received to reopen the veteran's previously denied 
service connection claims for bilateral hearing loss, low 
back pain, and for a heart condition, the Board concludes 
that additional examinations are not necessary.  And, as VA 
has fulfilled the duty to notify and assist to the extent 
possible, the Board can consider the merits of this appeal 
without prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

New and Material Evidence

In April 1993, the RO denied, in pertinent part, the 
veteran's claims of service connection for bilateral hearing 
loss, low back pain, and for a heart condition.  A finally 
adjudicated claim is an application which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  38 U.S.C.A. §§ 
7104, 7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2007).  Although the veteran timely 
disagreed with this decision in July 1993, he did not perfect 
an appeal; thus, the April 1993 rating decision became final.  

The claims of entitlement to service connection for bilateral 
hearing loss, low back pain, and for a heart condition may be 
reopened if new and material evidence is submitted.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  The veteran filed this 
application to reopen his previously denied service 
connection claims for bilateral hearing loss, low back pain, 
and for a heart condition on a VA Form 21-4138 that was 
received at the RO on July 5, 2002.  New and material 
evidence is defined by regulation, see 38 C.F.R. § 3.156, 
which VA amended in 2001.  See 66 Fed. Reg. 45620- 45632 
(August 29, 2001).  The amended version of 38 C.F.R. 
§ 3.156(a), however, is applicable only to claims filed on or 
after August 29, 2001.  Because the veteran filed this 
application to reopen his claims of service connection for 
bilateral hearing loss, low back pain, and for a heart 
condition on July 5, 2002, the amended version of 38 C.F.R. 
§ 3.156(a) is applicable to this case.

Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a).  In determining whether evidence 
is new and material, the credibility of the new evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

With respect to the veteran's application to reopen claims of 
service connection for bilateral hearing loss, low back pain, 
and for a heart condition, evidence before VA at the time of 
the prior final RO decision in April 1993 consisted of the 
veteran's service medical records and a report of VA 
examination dated in September 1992.  In the narrative for 
this rating decision, the RO noted that the veteran's hearing 
was within normal limits at both his enlistment and 
separation physical examinations.  The veteran's service 
medical records showed outpatient treatment for low back 
pain.  VA examination in September 1992 showed mechanical low 
back pain and a history of benign bradycardia without 
symptomatology.  X-rays of the veteran's chest and 
lumbosacral spine showed no significant abnormalities.  
Finally, the RO noted that the veteran had failed to report 
for VA audiology examination.  Thus, the claims were denied.

The newly submitted evidence consists of additional VA and 
private treatment records.

On VA outpatient treatment in August 2000, the veteran's 
complaints included hearing problems and chronic low back 
pain.  Physical examination showed an irregular left tympanic 
membrane "but veteran hears," no heart murmur, and a good 
range of motion in the back.  The assessment included chronic 
back pain.

VA hearing evaluation in September 2000 suggested a mild 
conductive hearing loss in the right ear and moderate 
conductive hearing loss in the left ear.  

The veteran received several audiograms as a U.S. Army 
civilian employee, beginning in February 2002. At that time, 
the veteran's pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
25
10
20
LEFT
10
25
20
10
15

The veteran received triple flange personal hearing 
protection.  It was noted that the veteran was "routinely 
noise exposed."

The results of VA audiology consult in February 2003 
suggested a mild low frequency sensorineural hearing loss 
rising to normal hearing acuity at 2000-4000 Hertz (Hz) 
falling to a moderately severe loss at 8000 Hz bilaterally.  

VA magnetic resonance imaging (MRI) scan of the veteran's 
lumbar spine in October 2003 showed L4-5 left-sided disc 
protrusion.

On U.S. Army civilian audiogram in November 2003, the 
veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
40
25
30
LEFT
10
25
20
15
20

It was noted that the veteran had a permanent significant 
threshold shift.  He was issued hand formed earplugs for 
personal hearing protection.

On U.S. Army civilian audiogram on December 2, 2003, the 
veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
40
25
30
LEFT
10
25
20
10
25

On U.S. Army civilian audiogram on December 15, 2003, the 
veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
35
25
25
LEFT
15
25
15
10
10

In a December 2003 U.S. Army memorandum, the veteran was 
notified that his hearing acuity had worsened significantly 
since his hearing baseline was established.  

On private outpatient audiogram in January 2004, it was noted 
that the veteran had a hyperflaccid middle ear system in the 
right ear and a normal middle ear in the left ear.  The 
audiometry results were consistent with middle ear surgery 
previously performed on the left tympanic membrane.  Acoustic 
immitance measures indicated a right middle ear disorder.  
"The pattern of the high frequency loss present appears to 
be most consistent with a combination of exposure to noise 
and a small degree of presbycusis."  The diagnoses were mild 
to moderately severe sensorineural hearing loss in the right 
ear and mild to severe high frequency sensorineural hearing 
loss in the left ear.

VA electrocardiogram (EKG) in September 2004 showed a normal 
left ventricular mass, a mildly enlarged left ventricle, 
normal left ventricular segmental and global function, and an 
ejection fraction of 57 percent.  The right ventricle was 
mildly enlarged with normal global function.  The aortic 
valve was mildly calcified with a normal opening.

On VA outpatient treatment in August 2006, the veteran 
complained of pain in the "lower part of my back."  He 
reported that his low back pain had begun in 1979 "when he 
did physical fitness [or] stood or sat too long."  His low 
back pain had continued and worsened since that time.  In his 
current job, the veteran was on his feet for 9-12 hours with 
an additional 3 hours overtime almost daily for 10 years.  
His low back pain was constant, sharp "most times", dull 
"mostly when sitting", and radiated in to the lower back 
and down the hips.  Physical examination showed no overt pain 
behaviors or muscle atrophy, good posture, a full range of 
motion in the lumbar spine, tenderness to palpation in the L4 
area, and no paraspinal muscle tenderness throughout the 
spine.  The impressions included chronic low back pain and 
spondylosis.

In November 2006, the veteran complained of continued chronic 
back pain.  "Overall, the patient is doing okay."  Physical 
examination showed a slight muscle spasm in the upper back.  
The impressions included muscle spasms and chronic back pain 
because of degenerative disease.

With respect to the veteran's application to reopen a claim 
of service connection for bilateral hearing loss, the Board 
notes that the evidence which was of record in April 1993 
showed that the veteran's hearing was normal at entry on to 
and separation from active service.  Although the veteran 
failed to report for VA audiology examination scheduled in 
September 1992, a review of the VA general medical 
examination conducted in September 1992 shows that the 
diagnoses included high frequency sensorineural hearing loss.  
The new evidence shows bilateral hearing loss and a 
significant worsening in the veteran's hearing between 
February 2002, when his baseline hearing was established as a 
U.S. Army civilian employee, and December 2003.  There still 
is no evidence that the veteran's currently diagnosed 
bilateral hearing loss is related to active service.  
Although this evidence is new, in that it has not been 
submitted previously to agency adjudicators, it is not 
material to the issue of whether bilateral hearing loss is 
related to active service.  The newly submitted evidence does 
not raise a reasonable possibility that the veteran's current 
bilateral hearing loss may be related to active service, does 
not relate to an unestablished fact necessary to substantiate 
the claim of service connection for bilateral hearing loss, 
and either is cumulative or redundant of the evidence of 
record at the time of the last prior final denial.  Because 
new and material evidence has not been received, the Board 
finds that the previously denied claim of service connection 
for bilateral hearing loss is not reopened.

With respect to the veteran's application to reopen a claim 
of service connection for low back pain, the Board notes that 
the evidence which was of record in April 1993 showed that 
the veteran was treated for low back pain during active 
service.  The veteran also was diagnosed with mechanical low 
back pain on VA examination in September 1992; x-rays taken 
in September 1992 showed no significant abnormalities.  The 
new evidence shows continued complaints of low back pain.  
None of the new evidence indicates that the veteran's 
currently diagnosed chronic low back pain is related to 
active service, however.  Although this evidence is new, it 
is not material to the issue of whether low back pain is 
related to active service.  The newly submitted evidence does 
not raise a reasonable possibility that the veteran's low 
back pain may be related to active service, does not relate 
to an unestablished fact necessary to substantiate the claim 
of service connection for low back pain, and either is 
cumulative or redundant of the evidence of record at the time 
of the last prior final denial.  Because new and material 
evidence has not been received, the Board finds that the 
previously denied claim of service connection for low back 
pain is not reopened.

With respect to the veteran's application to reopen a claim 
of service connection for a heart condition, the Board notes 
that the evidence which was of record in April 1993 showed 
that the veteran had a history of benign bradycardia without 
symptomatology and no abnormality on chest x-ray.  The new 
evidence shows that there was no heart murmur on VA 
outpatient treatment in August 2000.  A September 2004 EKG 
also showed a mildly enlarged heart with normal ventricular 
function.  None of the new evidence indicates that the 
veteran's claimed heart condition is related to active 
service, however.  Although this evidence is new, it is not 
material to the issue of whether the veteran's claimed heart 
condition is related to active service.  The newly submitted 
evidence does not raise a reasonable possibility that the 
veteran's claimed heart condition may be related to active 
service, does not relate to an unestablished fact necessary 
to substantiate the claim of service connection for a heart 
condition, and either is cumulative or redundant of the 
evidence of record at the time of the last prior final 
denial.  Because new and material evidence has not been 
received, the Board finds that the previously denied claim of 
service connection for a heart condition is not reopened.

Service Connection

The veteran contends that he incurred basal cell carcinoma 
during active service.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of postservice continuity of the same 
symptomatology" and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the postservice symptomatology.  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  
See Savage, 10 Vet. App. at 495-498.

A review of the veteran's service medical records indicates 
that, at his enlistment physical examination at the beginning 
of his first period of active service in September 1971, the 
veteran denied any relevant medical history and clinical 
evaluation was normal.  The veteran was not treated for basal 
cell carcinoma during his first period of active service.  At 
his separation physical examination at the end of his first 
period of active service in September 1973, clinical 
evaluation of the veteran's skin was normal.  

At an enlistment physical examination at the beginning of his 
second period of active service in May 1974, the veteran 
denied any relevant medical history and clinical evaluation 
of the veteran's skin was normal.  The veteran was not 
treated for basal cell carcinoma during his second period of 
active service.  On periodic physical examinations in May 
1979, January 1984, and in April 1987, clinical evaluation of 
the veteran's skin was normal.  The veteran also denied any 
medical history of skin diseases at periodic physical 
examinations in January 1984 and in April 1987.  The 
veteran's medical history and clinical evaluation were 
unchanged at his retirement physical examination in January 
1992. 

The post-service medical evidence shows that, on private 
outpatient treatment in September 1999, the veteran's 
complaints included a lesion on the right side of his nose 
which had been "getting progressively larger and changing 
over the last several years."  Physical examination showed a 
lesion on the right side of his nose "suggestive of possible 
basal cell."  The assessment included nasal lesion.  The 
veteran was referred to Dr. E.W.B. for further treatment.

On VA outpatient treatment in August 2002, the veteran 
complained that a lesion had grown on his right nasal 
sidewall.  His history included basal cell carcinoma on the 
right nasal sidewall.  Objective examination showed a 
1.0 x 1.2 centimeter (cm) pearly bluish plaque with 
telangiectasia on the right nasal sidewall just above the 
ala.  A biopsy indicated that this lesion was dermal fibrosis 
consistent with a scar with no tumor identified.  The 
assessment was recurrent basal cell carcinoma.

In September 2002, Dr. E.W.B. stated that he had seen the 
veteran in October 1999 for a complaint of a lesion on the 
nose.  The lesion was excised.  The diagnosis was basal cell 
carcinoma.  The veteran then developed a keloid which was 
treated with an injection.  In April 2000, the veteran was 
treated by Dr. E.W.B. for an actinic keratosis on the 
forehead.  Dr. E.W.B. stated that he had not seen the veteran 
since May 2001.

On VA outpatient treatment in October 2002, the veteran 
complained of a right nasal lesion.  The prior biopsy in 
August 2002 was noted.  The veteran reported that he had had 
this right nasal lesion for 2 years and previously had a 
basal cell carcinoma "at this spot in the past."  Physical 
examination showed that, on the right nasal bridge, there was 
a cystic-appearing papule approximately 12 millimeters (mm) 
in diameter with no expressed fluid.  The VA examiner noted 
that the veteran's current lesion was atypical for scar 
tissue.  The assessment was possible basal cell carcinoma 
versus granulomatous lesion.  The veteran was referred to 
Dr. C.C.H. for further treatment.

In December 2002, Dr. C.C.H. stated that he had treated the 
veteran for a secondary basal cell carcinoma on the right 
side of his nose which measured 1.8 x 1.8 cm and was located 
in the right nasal sidewall.  The lesion was removed 
surgically.

The Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for basal 
cell carcinoma.  The veteran was not treated for basal cell 
carcinoma during either of his two periods of active service.  
It appears that the veteran first was treated for basal cell 
carcinoma in September 1999, or more than 7 years after his 
service separation in May 1992, when a VA examiner determined 
that a nasal lesion was "suggestive of possible basal cell" 
and referred the veteran to Dr. E.W.B. for further treatment.  
Dr. E.W.B. subsequently diagnosed basal cell carcinoma in 
October 1999 and excised the lesion surgically.

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints).

The remaining post-service evidence shows that, although the 
veteran's nasal lesion recurred in 2002 and was removed 
surgically by Dr. C.C.H., none of his post-service private or 
VA treating physicians have related his basal cell carcinoma 
to active service.  There also is no evidence that the 
veteran currently experiences any disability due to basal 
cell carcinoma which could be attributed to active service.  
None of the veteran's VA treatment records dated subsequent 
to 2002 show any complaints of or treatment for basal cell 
carcinoma.

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Simply put, service connection is not warranted in the 
absence of proof of current disability.

Additional evidence in support of the veteran's service 
connection claim for basal cell carcinoma is his own lay 
assertions.  As a lay person, however, the veteran is not 
competent to opine on medical matters such as the etiology of 
medical disorders.  The record does not show, nor does the 
veteran contend, that he has specialized education, training, 
or experience that would qualify him to provide an opinion on 
this matter.  Accordingly, the veteran's lay statements are 
entitled to no probative value.  See Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

As new and material evidence has not been received, the claim 
of service connection for bilateral hearing loss is not 
reopened.

As new and material evidence has not been received, the claim 
of service connection for low back pain is not reopened.

As new and material evidence has not been received, the claim 
of service connection for a heart condition is not reopened.

Entitlement to service connection for basal cell carcinoma is 
denied.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


